Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered April 11, 1995, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was deprived of a fair trial because of the remarks made by the prosecutor during summation was not preserved for appellate review by his belated motion for a mistrial (see, People v Narayan, 54 NY2d 106, 113-114; People v Maschi, 49 NY2d 784, 786; People v Johnson, 210 AD2d 174). In any event, consideration of this issue is not possible as it would require review of material which is dehors the record (see, People v Bux, 144 AD2d 683, 683-684; People v Mosca, 131 AD2d 704).
The defendant’s contention that the court’s charge violated People v Antommarchi (80 NY2d 247, 251-252) and shifted the *496burden of proof, is also not preserved for appellate review (see, People v Jackson, 76 NY2d 908, 909; People v Contes, 60 NY2d 620, 621; People v Thomas, 210 AD2d 10; People v Uraca, 195 AD2d 377).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interests of justice jurisdiction. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.